The plaintiff in error, hereinafter referred to as the defendant, was convicted of the unlawful possession of intoxicating liquor with intent to barter, sell, give away, and otherwise furnish to others, and was sentenced to pay a fine of $50 and to be imprisoned in the county jail for 30 days, and has appealed.
The testimony on behalf of the state shows that Charlie Hathcock, an officer, went to the home of the defendant with a search warrant and found no one at home. The back door was open and any one could go in that wanted to. The officer went in and searched the house and found a half gallon jar with no lid on, the contents of which the officer said was whisky. He did not taste the contents of the jar, but reached the conclusion by smelling it. The quantity of whisky found under the law is prima facie evidence of intent to sell. The defendant offered no evidence to overcome the prima facie evidence of intent to sell. *Page 165 
Several errors are argued by the defendant, but they are not sufficient to warrant a reversal.
The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.